 

Exhibit 10.3

 



EXECUTION VERSION



 

LIMITED WAIVER, FORBEARANCE AND AMENDMENT

 

LIMITED WAIVER, FORBEARANCE AND AMENDMENT, dated as of May 4, 2020 (this “Waiver
and Amendment”), among THE HERTZ CORPORATION, a Delaware corporation (together
with its successors and assigns, the “Company”), the other Loan Parties party
hereto, the several banks and other financial institutions parties hereto as
Lenders, the Issuing Lender (as defined below) and the Administrative Agent (as
defined below).

 

RECITALS

 

WHEREAS, the Company is party to that certain Credit Agreement, dated as of
December 13, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time to but not including the date hereof, the “Credit
Agreement”), among the Company, the several banks and other financial
institutions from time to time parties thereto and Goldman Sachs Mortgage
Company, as administrative agent (in such capacity, the “Administrative Agent”)
and as issuing lender (in such capacity, the “Issuing Lender”);

 

WHEREAS, the Company has informed the Administrative Agent that, in light of the
recent, sudden and dramatic impacts of the COVID-19 pandemic on its business
particularly and its industry generally (the “COVID-19 Impact”), the Company may
determine that it is in the best interests of the Company to not comply with
those of its Contractual Obligations listed on Annex A (the “Specified
Non-Performance”) and, as a result, is requesting relief from any determination
that any such Specified Non-Performance could possibly result in a Default or
Event of Default under the following provisions of the Credit Agreement: (I)
failure to comply with certain Contractual Obligations (solely to the extent
constituting the Specified Non-Performance) which may reasonably be expected to
have a Material Adverse Effect pursuant to Section 6.04 of the Credit Agreement
and the corresponding Event of Default under clause (d) of Article VIII of the
Credit Agreement (the “Specified Contractual Obligation Event of Default”), (II)
failure to provide notice of the occurrence of a Default or Event of Default
pursuant to Section 6.07(i) of the Credit Agreement or of the occurrence of a
Specified Contractual Obligation Event of Default pursuant to Section
6.07(ii)(i) of the Credit Agreement and the corresponding Event of Default under
clause (d) of Article VIII of the Credit Agreement (“Specified Notice Event of
Default”) and (III) a Default or Event of Default under subclause (v) of clause
(f) of Article VIII of the Credit Agreement as a result of the Specified
Non-Performance (the “Specified Clause (f)(v) Event of Default”);

 



 

 

 

WHEREAS, the Company failed to deliver a certified copy of an annual business
plan and budget for the fiscal year 2020 (the “2020 Operating Budget”) on or
prior to April 21, 2020 in accordance with Section 6.02(b) of the Credit
Agreement, resulting in a Default and, after the expiry of the applicable grace
period, an Event of Default under clause (b) and clause (d) of Article VIII of
the Credit Agreement (the “Specified Budget Events of Default” and, together
with the Specified Contractual Obligation Event of Default, the Specified Notice
Event of Default, the Specified Clause (f)(v) Event of Default and the Specified
Budget Events of Default, the “Specified Events of Default”);

 

WHEREAS, the Company has informed the Administrative Agent that, as of the
Waiver and Amendment Effective Date, (i) the letters of credit listed on Annex B
(“Specified RAC Letters of Credit”) in an aggregate face amount of $89,600,000
have been issued under the Senior Credit Agreement in support of the obligations
of the Company or its Subsidiaries in respect of one of more Special Purpose
Financings and (ii) the Participated Letters of Credit listed on Annex C (the
“Specified Participated Letters of Credit”) in an aggregate face amount of
$200,000,000 have been issued in support of obligations of the Company or its
Subsidiaries in respect of one or more Special Purpose Financings; and

 

WHEREAS, the Company has requested that the Issuing Lender and each Lender agree
to (i) temporarily waive any right to determine that any of the Specified Events
of Default have occurred, will occur or are continuing, and each Issuing Lender
and each Lender have consented to temporarily waive any right to determine that
any of the Specified Events of Default have occurred, will occur or are
continuing on the terms and conditions contained herein, and (ii) amend the
Credit Agreement in certain respects as set forth below.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.                Defined Terms. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
As used herein, the following terms shall have the respective meanings set forth
below (except as set forth herein, references to an agreement or document shall
include the preamble, recitals, all attachments, schedules, annexes, exhibits
and joinders to such agreement or document, and are to such agreement or
document (including all such attachments, schedules, annexes, exhibits and
joinders to such agreement or document) without giving effect to any amendment,
supplements, restatements or other modifications:

 

“HVF Forbearance Agreement” shall mean that certain forbearance agreement, dated
as of the date hereof, by and among by and among, the Company, Hertz Vehicle
Financing LLC (“HVF”), Hertz Vehicle Financing II LP, a Delaware special purpose
limited partnership (“HVF II”), whose general partner is HVF II GP Corp., a
Delaware special purpose corporation, and whose limited partner is Hertz, DTG
Operations, Inc., an Oklahoma corporation (“DTG” and together with Hertz, HVF,
and HVF II, the “Hertz Parties”), The Bank of New York Mellon Trust Company,
N.A. (“BNY”), Deutsche Bank AG, New York Branch, as administrative agent, and
the several financial institutions that serve as committed note purchasers, the
several commercial paper conduits, and certain funding agents for the investor
groups in connection with the Sixth Amended and Restated Series 2013-A
Supplement, dated as of February 21, 2020 (the “Series 2013-A Supplement”), by
and among HVF II, BNY, as trustee (the “Trustee”), the Company, as
administrator, Deutsche Bank AG, New York Branch, as administrative agent,
certain committed note purchasers party thereto from time to time, certain
conduit investors party thereto from time to time, and certain funding agents
for the investor groups party thereto from time to time, to the Amended and
Restated Group I Supplement, dated as of October 31, 2014 (as amended, modified
or supplemented prior to the date hereof, exclusive of Series Supplements (as
defined therein), the “Group I Supplement”), to the Amended and Restated Base
Indenture, dated as of October 31, 2014 (as amended, modified or supplemented
prior to the date hereof, exclusive of Group Supplements (as defined therein)
and Series Supplements, the “Base Indenture”), each between HVF II and the
Trustee.

 



 - 2 - 

 

 

“LC Facility Waiver and Amendment” shall mean that certain waiver and first
amendment, dated as of the date hereof, by and among the Company, the several
banks and other financial institutions parties thereto as lenders, Barclays Bank
PLC, as administrative agent and other parties party thereto in connection with
the Letter of Credit Facility Agreement.

 

“Senior Facility Waiver and Amendment” shall mean that certain waiver,
forbearance and fourth amendment, dated as of the date hereof, by and among the
Company, the several banks and other financial institutions parties thereto as
lenders, Barclays Bank PLC, as administrative agent and other parties party
thereto in connection with the Senior Credit Agreement.

 

“Sidecar Facility Waiver and Amendment” shall mean that certain waiver and first
amendment, dated as of the date hereof, by and among the Company, the several
banks and other financial institutions parties thereto as lenders, Credit
Agricole Corporate and Investment Bank, as administrative agent and other
parties party thereto in connection with that certain credit agreement, dated as
of June 30, 2016 (as amended, amended and restated, supplemented or otherwise
modified from time to time), among the Company, the subsidiary borrowers from
time to time parties thereto, the several banks and other financial institutions
from time to time parties thereto and Credit Agricole Corporate and Investment
Bank, as administrative agent.

 

Section 2.                Limited Waiver and Limited Forbearance with respect to
Credit Agreement.

 

(a)   Any determination that a Specified Event of Default has occurred, will
occur or is continuing is hereby temporarily waived and no Default or Event of
Default on the basis of the Specified Events of Default shall be deemed to be
continuing for a period beginning from the date hereof and extending to the
earlier of to occur of (i) 11:59 P.M. (New York time) on May 22, 2020 and (ii)
the date of the occurrence of a Waiver Termination Event (as defined below)
(such earlier date, the “Waiver End Date” and such period, the “Temporary Waiver
Period”).

 

(b)   On and as of the Waiver End Date, the limited and temporary waiver of the
Specified Events of Default set forth in clause (a) above shall automatically
and without further notice cease to be of any force or effect and the Specified
Budget Events of Default shall, from and after the Waiver End Date, be deemed to
have occurred and be continuing as if never temporarily waived pursuant to this
Waiver and Amendment, in each case, unless and to the extent cured or further
waived in writing in accordance with the Credit Agreement. The Company and the
other Loan Parties each agree that on and from the Waiver End Date any or all of
the Lenders, the Issuing Lender and/or the Administrative Agent may at any time
proceed to exercise any and all of the respective rights and remedies under the
Credit Agreement, any other Credit Document and/or applicable law, to the extent
that an Event of Default has occurred and is continuing. The Company and the
Loan Parties further agree that nothing herein shall be construed to limit any
rights or remedies available to the Lenders, the Issuing Lender and/or the
Administrative Agent pursuant to the Credit Agreement or the other Credit
Documents in connection with the occurrence of any Default or Event of Default
other than, during the Temporary Waiver Period, the Specified Events of Default
and the LC Reimbursement Event of Default (as defined below).

 



 - 3 - 

 

 

(c)   Any of the following shall constitute a “Waiver Termination Event” under
this Waiver and Amendment: (i) the failure of the Company or any other Loan
Party to comply timely with any term, condition, or covenant set forth in this
Waiver and Amendment, (ii) the occurrence and continuance of any Default or
Event of Default (other than the Specified Events of Default), and (iii)
termination of any of (w) the HVF Forbearance Agreement, (x) the LC Facility
Waiver and Amendment, (y) the Sidecar Facility Waiver and Amendment or (z) the
Senior Facility Waiver and Amendment.

 

(d)   Effective as of the Waiver and Amendment Effective Date, the Company and
each of the Loan Parties agree that until the expiration or termination of the
Temporary Waiver Period:

 

(i)  the Company shall not, and shall not permit any Restricted Subsidiary,
directly or indirectly, to make any Restricted Payments (including Permitted
Payments, but other than any Investments that could be deemed made by any
drawings under a letter of credit and, for the avoidance of doubt, excluding
Permitted Investments in the ordinary course of business and consistent with
past practice (it being understood and agreed that, notwithstanding the
foregoing, other than in the case of Investments not to exceed $35,000,000 in
the aggregate, neither the Company nor any other Loan Party shall be permitted
to make an Investment in any Restricted Subsidiary that is not a Loan Party;

 

(ii)  the Company shall not, and shall not permit any Restricted Subsidiary,
directly or indirectly, to (A) voluntarily purchase, repurchase, redeem, defease
or otherwise voluntarily acquire or retire for value, prior to scheduled
maturity, scheduled repayment or scheduled sinking fund payment any Indebtedness
of the Company that is (x) junior in right of security to the “Loans” (as
defined in the Existing Credit Agreement), (y) unsecured Indebtedness for
borrowed money or (z) expressly subordinated in right of payment to the “Loans”
(as defined in the Existing Credit Agreement) pursuant to a written agreement or
(B) cash collateralize or otherwise backstop any issued and outstanding letters
of credit;

 

(iii)  the Company and each of the Loan Parties shall comply with all
limitations, restrictions and prohibitions that would be effective or applicable
under the Credit Agreement during the continuance of an Event of Default under
clause (a) or clause (f) of Article VIII of the Credit Agreement with respect to
Asset Dispositions made pursuant to Section 6.16 of the Credit Agreement or the
definition of “Asset Dispositions” under the Credit Agreement;

 

(iv) the Company shall not and shall not permit any Restricted Subsidiary to
designate any Subsidiary of the Company to be an Unrestricted Subsidiary; and

 

(v) the Company shall not and shall not permit any Restricted Subsidiary to
incur Corporate Indebtedness.

 



 - 4 - 

 

 

(e)   For the avoidance of doubt, to the extent that any Participated Letters of
Credit are drawn during the Temporary Waiver Period and the LC Disbursement in
respect thereof is not reimbursed on a timely basis in accordance with Section
2.01(f) of the Credit Agreement, such unreimbursed amounts, if any, shall bear
interest at a rate per annum, which is the rate described in Section 2.04(a) of
the Credit Agreement from the date such unreimbursed amounts became due and
payable in accordance with Section 2.01(f) of the Credit Agreement (for the
avoidance of doubt, without regard to any waivers set forth herein) until such
unreimbursed amounts are paid in full (after as well as before judgment).

 

(f)    During the Temporary Waiver Period, the Applicant shall pay (or cause to
be paid), within one Business Day of receipt of an invoice, the reasonable and
documented fees, charges and disbursements of (i) Shearman & Sterling LLP, as
counsel to the Administrative Agent and (ii) Cleary Gottlieb Steen & Hamilton,
as restructuring counsel to the Administrative Agent.

 

(g)   The Company hereby represents and warrants as of the Waiver and Amendment
Effective Date none of the terms (including, but not limited to, any
compensation) offered to any Person with respect to the LC Facility Waiver and
Amendment, the HVF Forbearance Agreement, the Sidecar Facility Waiver and
Amendment and the Senior Credit Facility Waiver and Amendment (each a “Waiver
Document”) relating to the terms, conditions and transactions contemplated
hereby, is or will be more favorable to such Person than those afforded to the
Lenders hereunder (as reasonably determined by the Company and the
Administrative Agent, acting together). The Company covenants and agrees from
and after the Waiver and Amendment Effective Date that the Credit Agreement and
this Waiver and Amendment (as applicable) shall be, without any further action
by any of the parties party hereto, deemed amended and modified in an equivalent
manner such that the Lenders shall receive the benefit of the more favorable
terms contained in any other Waiver Document as it relates to the terms,
conditions and transactions contemplated hereby. Notwithstanding the foregoing,
the Company agrees, at its expense, to take such other actions as the
Administrative Agent may reasonably request to further effectuate the foregoing.

 

(h)   In addition to the amendments to the Credit Agreement set forth in Section
3 hereof, each of the Lenders party hereto (constituting the Required Lenders)
agrees that until the expiration of the Temporary Waiver Period, it will
temporarily forbear from exercising its default-related rights and remedies
against Company or any other Loan Party solely with respect to the Event of
Default that may arise under clause (e) of Article VIII of the Credit Agreement
due to the failure of the Company to reimburse the applicable issuing lender
with respect to the reimbursement amount related to the Specified RAC Letters of
Credit within the time period required under Section 3.5 of the Senior Credit
Agreement (the “LC Reimbursement Event of Default”). On and as of the Waiver End
Date, the limited and temporary forbearance of the LC Reimbursement Events of
Default set forth in this clause (h) (to the extent such LC Reimbursement Event
of Default has occurred) shall automatically and without further notice cease to
be of any force or effect and the LC Reimbursement Events of Default shall, from
and after the Waiver End Date, be deemed to have occurred and be continuing as
if never temporarily forbeared pursuant to this Waiver and Amendment, in each
case, unless and to the extent cured or further waived or forbeared in writing
in accordance with the Credit Agreement.

 



 - 5 - 

 

 

Section 3.                Amendments to Credit Agreement. Effective as of the
Waiver and Amendment Effective Date (as hereinafter defined), the following
terms and conditions of the Credit Agreement shall be amended as follows:

 

(a)   Section 1.1 of the Credit Agreement (Defined Terms) is hereby amended by
adding the following new definitions, to appear in proper alphabetical order:

 

““Cash Flow Forecast”: as defined in Section 6.25(a).”

 

““Financial Advisors”: as defined in Section 6.25(b).”

 

““Liquidity Report”: as defined in Section 6.25(b).”

 

““Temporary Waiver Period”: as defined in the Waiver and Amendment.”

 

““Waiver and Amendment”: the Waiver, Forbearance and Amendment, dated as of May
4, 2020, among the Company, the Loan Parties party thereto, several banks and
other financial institutions party thereto and the Administrative Agent.”

 

““Waiver and Amendment Effective Date”: as defined in the Waiver and Amendment.”

 

““Waiver End Date”: as defined in the Waiver and Amendment.”

 

(b)   Section 4.19 of the Credit Agreement (No Material Misstatements) is hereby
amended by adding the following words “(including, for the avoidance of doubt,
the Cash Flow Forecast and Liquidity Report delivered pursuant to Section 6.25)”
immediately after the words “no representation or warranty is made concerning
the forecasts, estimates, pro forma information, projections and statements” in
the second sentence of Section 4.19.

 

(c)   Article VI of the Credit Agreement (Covenants) is hereby amended by adding
the following as a new Section 6.25 to the Credit Agreement:

 

“Section 6.25 Additional Covenants.

 

(a)      No later than 5:00 p.m. (New York time) on May 6, 2020, the Company
shall prepare and deliver to the Administrative Agent (for subsequent
distribution to the Lenders and the Issuing Lender) a 13-week consolidated cash
flow forecast in a form consistent with the internal reports of the Company
provided to the Administrative Agent on April 27, 2020 (the “Cash Flow
Forecast”), which shall reflect the Company’s good faith projection of all
weekly cash receipts and disbursements in connection with the operation of its
business. In addition to any and all reporting requirements set forth in this
Agreement, by no later than 5:00 p.m. (New York time) on Wednesday (or if any
given Wednesday is not a Business Day, not later than 5.00 p.m. (New York time)
on the next Business Day) of each calendar week (commencing with May 13, 2020
until the Waiver End Date), the Company shall provide to the Administrative
Agent (for subsequent distribution to the Lenders) a report, in a form
consistent with the internal reports of the Company provided to the
Administrative Agent on April 27, 2020, comparing the Company’s actual cash
receipts and disbursements for the immediately preceding week with the projected
cash receipts and disbursements for such week as set forth in the Cash Flow
Forecast.

 



 - 6 - 

 

 

(b)               The Company and the other Loan Parties covenant and agree that
by no later than 5:00 p.m. (New York time) on Wednesday (or if any given
Wednesday is not a Business Day, not later than 5:00 p.m. (New York time) on the
next Business Day) of each calendar week (commencing with May 6, 2020 until the
Waiver End Date), the Company shall, or shall cause any financial advisors,
consultants or investment bankers that are representing any or all of the Loan
Parties (collectively, the “Financial Advisors”) to prepare and deliver to the
Administrative Agent (for subsequent distribution to the Lenders) a liquidity
report (the “Liquidity Report”), for the immediately preceding week, in a form
consistent with the liquidity report of the Company provided to the
Administrative Agent on April 27, 2020, which such report shall include
information with respect to deposit and other bank accounts of the Loan Parties
each which maintain an average daily balance in excess of $2,500,000 and
securities accounts of the Loan Parties each which maintain securities or other
assets having an aggregate value in excess of $2,500,000 (the “Accounts”),
including (1) each Loan Party that is the holder of an Account, (2) the balance
of each Account as of the date of such report and (3) whether each Account is
located in the United States or a foreign jurisdiction.

 

(c)      During the Temporary Waiver Period, the Company and the other Loan
Parties covenant and agree to hold and participate in (and shall authorize and
cause the Financial Advisors to participate in) a weekly conference call with
the Administrative Agent, the Lenders and their respective representatives and
advisors, with such calls to be held at a time to be mutually agreed by the
Company and the Administrative Agent.

 

(d)      Without limiting the rights of the Administrative Agent, the Issuing
Lender and the Lenders under the Credit Agreement and other Loan Documents,
during the Temporary Waiver Period, the Company and the Loan Parties each hereby
covenant and agree to: (i) furnish to the Administrative Agent and its
Representatives such financial, operating, restructuring, liability management
and property-related data and other information as such persons may reasonably
request; provided, that, none of the Company or any Loan Party will be required
to disclose or permit the inspection or discussion of, any document, information
or other matter (x) that constitutes non-financial trade secrets or
non-financial proprietary information, (y) in respect of which disclosure to the
Administrative Agent, the Issuing Lender or the Lenders (or their respective
representatives) is prohibited by Requirement of Law or any binding agreement or
(z) that is subject to attorney client or similar privilege or constitutes
attorney work product, and (ii) irrevocably authorize and direct the Company’s
employees and Financial Advisor to cooperate reasonably with the Administrative
Agent and its Representatives in respect of the aforementioned clause (i). For
purposes of this Section 6.25(d), the term “Representatives” shall mean the
Administrative Agent’s employees, agents, representatives and advisors.

 



 - 7 - 

 

 

(e)      On or before the second (2nd) Business Day following the date of the
Waiver and Amendment, the Company shall file a current report on Form 8-K
disclosing all the material terms of the transactions contemplated by the Waiver
and Amendment in the appropriate manner under the 1934 Act and attaching the
Waiver and Amendment as an exhibit thereto.”

 

(d)   Clause 8(a) of Article VIII of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(a) a default by the Company in the payment when due of interest on any LC
Disbursement, any reimbursement of an LC Disbursement, fees payable under this
Agreement or any other Credit Document or any other amount due hereunder or
under any other such Credit Document (including a default by the Company in
furnishing cash collateral when due hereunder or under any other such Credit
Document), which default continues for a period of five (5) Business Days (or,
in the case of any reimbursement of an LC Disbursement that becomes due and
payable during the Temporary Waiver Period, no later than 11:59 P.M. (New York
City time) on May 22, 2020);”

 

(e)   Clause 8(b) of Article VIII of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Credit Document (or in any amendment, modification or supplement
hereto or thereto) or which is contained in any certificate (other than the Cash
Flow Forecast, the Liquidity Report or any information delivered pursuant to
Section 6.25(d)) furnished at any time by or on behalf of any Loan Party
pursuant to this Agreement or any such other Credit Document shall prove to have
been incorrect in any material respect on or as of the date made or deemed made
and the circumstances giving rise to such misrepresentation, if capable of
alteration, are not altered so as to make such representation or warranty
correct in all material respects by the date falling 30 days after the date on
which written notice thereof shall have been given to the Company by the
Administrative Agent, the Issuing Lender or the Required Lenders; provided for
the avoidance of doubt that if any representation or warranty made or deemed
made pursuant to the second sentence of Section 4.07 shall prove to have been
incorrect in any material respect, such failure to be correct shall be deemed
cured if the Default or Event of Default giving rise to, or otherwise
underlying, such failure to be correct, shall have been cured; or”

 

(f)    Clause (c) of Article VIII of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(c) any Loan Party shall default in the observance or performance of any
agreement contained in (i) Sections 6.13 through 6.22 of this Agreement or (ii)
the Waiver and Amendment; or”

 

(g)   Clause (d) of Article VIII of the Credit Agreement is hereby amended and
restated in its entirety as follows.

 



 - 8 - 

 

 

“(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Credit Document (other than
as provided in paragraphs (a) through (c) of this Article VIII), and such
default shall continue unremedied for a period of (x) with respect to Section
6.25, three (3) Business Days and (y) otherwise, 30 days, in each case, after
the date on which written notice thereof shall have been given to the Company by
the Administrative Agent, the Issuing Lender or the Required Lenders; or”

 

Section 4.                Conditions to Effectiveness of this Waiver and
Amendment. This Waiver and Amendment shall become effective on the date (such
date, the “Waiver and Amendment Effective Date”) on which the following
conditions have been satisfied or waived:

 

(a)   Execution of Waiver and Amendment. The Administrative Agent (or its
counsel) shall have received this Waiver and Amendment executed and delivered by
a duly authorized officer of the Company, the other Loan Parties party hereto,
the Issuing Lender and all Lenders.

 

(b)   No Default. After giving effect to the limited waiver set forth in Section
2(a) above, no Default or Event of Default (other than the Specified Events of
Default) has occurred and is continuing both before and immediately after giving
effect to the transactions contemplated hereby.

 

(c)   Representations and Warranties. After giving effect to the limited waiver
set forth in Section 2(a) above, the representations and warranties of the
Company and each other Loan Party party hereto set forth in Section 5 of this
Waiver and Amendment are true and correct.

 

(d)   Closing Certificate. The Administrative Agent shall have received a
certificate signed by a duly authorized officer of the Company as to the matters
set forth in paragraphs (b) and (c) of this Section 4.

 

(e)   Execution and effectiveness of other documents. Substantially
simultaneously with the effectiveness of this Waiver and Amendment, the HVF
Forbearance Agreement, the LC Facility Waiver and Amendment, the Senior Facility
Waiver and Amendment and the Sidecar Facility Waiver and Amendment shall have
become effective and shall be in full force and effect and, in each case, shall
be in form and substance reasonably satisfactory to the Administrative Agent.

 

Section 5.                Representations and Warranties. To induce the other
parties hereto to enter into this Waiver and Amendment, the Company hereby
represents and warrants, on the Waiver and Amendment Effective Date (after
giving effect to the limited waiver set forth in Section 2(a) above), to the
Administrative Agent, the Issuing Lender and each Lender that:

 

(a)   each Loan Party has the corporate or other organizational power and
authority, and the legal right, to make, deliver and perform this Waiver and
Amendment, and each such Loan Party has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
this Waiver and Amendment. No consent or authorization of, filing with, notice
to or other similar act by or in respect of, any Governmental Authority or any
other Person is required to be obtained or made by or on behalf of any Loan
Party in connection with the execution, delivery, performance, validity or
enforceability of the Waiver and Amendment, hereunder, except for consents,
authorizations, notices and filings which the failure to obtain or make would
not reasonably be expected to have a Material Adverse Effect and the execution,
delivery and performance by the Company and each other Loan Party party hereto
of this Waiver and Amendment will not violate any Requirement of Law or
Contractual Obligation of such Loan Party in any respect that would reasonably
be expected to have a Material Adverse Effect. This Waiver and Amendment has
been duly executed and delivered by each Loan Party;

 



 - 9 - 

 

 

(b)   this Waiver and Amendment constitutes a legal, valid and binding
obligation of the Company and each other Loan Party party hereto, enforceable
against such Loan Party in accordance with its terms, except as enforceability
may be limited by applicable domestic or foreign bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);

 

(c)   all representations and warranties contained in the Credit Agreement are
(after giving effect to the waiver set forth in Section 2(a) above), except to
the extent that they relate to a particular date, true and correct in all
material respects on and as of the Waiver and Amendment Effective Date; provided
that, for this purpose, the impacts of COVID-19 on the business, operations,
property or condition (financial or otherwise) of the Company or any of its
Subsidiaries shall be disregarded; and

 

(d)   as of the Waiver and Amendment Effective Date, to the knowledge of the
Company, there are no Unrestricted Subsidiaries.

 

Section 6.                Limited Waiver. This Waiver and Amendment is limited
precisely as written and shall not be deemed to (i) be a waiver of or a consent
to the modification of or deviation from any other term or condition of the
Credit Agreement or the other Credit Documents or any of the other instruments
or agreements referred to therein, or (ii) prejudice any right or rights which
any of the Lenders, the Issuing Lender or the Administrative Agent now have or
may have in the future under or in connection with the Credit Agreement, the
Credit Documents or any of the other instruments or agreements referred to
therein.

 

Section 7.                Effects on Credit Documents; Acknowledgement .

 

(a)   Except as expressly modified hereby, each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Credit Document is hereby ratified and reaffirmed in all respects and
shall continue in full force and effect in accordance with its terms and nothing
herein can or may be construed as a novation thereof. Except as expressly set
forth herein, this Waiver and Amendment (i) shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders, Issuing Lender, the Administrative Agent or the
Loan Parties under the Credit Agreement or any other Credit Document, and
(ii) shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Credit
Document. Each Loan Party reaffirms and ratifies on the Waiver and Amendment
Effective Date the Obligations and each of its other obligations under the
Credit Documents to which it is party. This Waiver and Amendment shall
constitute a Credit Document for purposes of the Credit Agreement and the other
Loan Documents and from and after the Waiver and Amendment Effective Date, all
references to the Credit Agreement in any Credit Document and all references in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Credit Agreement as modified by this Waiver and
Amendment. Each of the Loan Parties hereby consents to this Waiver and Amendment
and confirms that all obligations of such Loan Party under the Credit Documents
to which such Loan Party is a party shall continue to apply to the Credit
Agreement and the other Loan Documents.

 



 - 10 - 

 

 

(b)   Without limiting the foregoing, each of the Loan Parties party to the
Guaranty Agreement as amended, supplemented or otherwise modified from time to
time, hereby (i) acknowledges and agrees that all of its obligations under the
Guaranty Agreement are reaffirmed and remain in full force and effect on a
continuous basis, (ii) reaffirms the guaranties made by such Loan Party pursuant
to the Guaranty Agreement, (iii) acknowledges and agrees that the guaranties of
such Loan Party contained in the Guaranty Agreement a are, and shall remain, in
full force and effect after giving effect to this Waiver and Amendment, and (iv)
agrees that the Obligations include, among other things and without limitation,
the prompt and complete payment and performance by the Company when due and
payable (whether at the stated maturity, by acceleration or otherwise) of
principal and interest on, any Reimbursement Obligations.

 

Section 8.                Counterparts. This Waiver and Amendment may be
executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all of which when taken together shall constitute
a single instrument. This Waiver and Amendment and any other agreement, document
or instrument to be entered into in connection with this Waiver (a “Waiver
Document”) may be signed and delivered in counterparts, it being understood and
agreed that the words “execution,” “signed,” “signature,” and words of similar
import in, or with respect to, any Waiver Document shall be deemed to include
electronic signatures or the keeping of records in electronic form (including,
without limitation, the execution by means of “DocuSign”, or other similar
platform or service approved by the Administrative Agent), each of which shall
be of the same effect, validity and enforceability as manually executed
signatures or a paper-based recordkeeping system, as the case may be, to the
extent and as provided for under applicable law, including the Electronic
Signatures in Global and National Commerce Act of 2000 (15 USC § 7001 et seq.),
the Electronic Signatures and Records Act of 1999 (NY State Technology Law §§
301-309), or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, that any electronic signature delivered by means of
“DocuSign”, or other similar third-party platform by one party shall be promptly
followed by an email attestation by such party to the recipient party confirming
that such electronic signature so delivered is the signature of such party; and
provided, further, that upon the request of the Administrative Agent, the
Issuing Lender or a Lender, any electronic signature shall be followed by a
manually executed counterpart as promptly as reasonably practicable.

 



 - 11 - 

 

 

Section 9.                Governing Law. THIS WAIVER AND AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS WAIVER AND AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

Section 10.            Headings. The headings of this Waiver and Amendment are
for purposes of reference only and shall not limit or otherwise affect the
meaning hereof.

 

Section 11.            Miscellaneous. The provisions of Sections 10.09 and 10.10
of the Credit Agreement are incorporated by reference herein and made a part
hereof mutatis mutandis.

 

Section 12.            Successors. All agreements of the Administrative Agent,
Issuing Lender and each Lender party hereto shall bind the successors and
assigns of the Administrative Agent, the Issuing Lender and such Lender and the
Administrative Agent, the Issuing Lender and each such Lender agrees to inform
each successor and assign of the agreements set forth in this Waiver and
Amendment. During the Temporary Waiver Period, each of the Administrative Agent,
the Issuing Lender and the Lenders agrees that it shall not sell, assign or
otherwise transfer any of its Commitments to any Person unless such Person
agrees in writing to be bound by the terms of this Waiver and Amendment.

 

Section 13.            Release.

 

(a)   In consideration of the agreements of the Administrative Agent and the
Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Loan Party, on
behalf of itself and its successors and assigns (the Company and the other Loan
Parties being hereinafter referred to collectively as the “Releasing Parties”
and individually as a “Releasing Party”), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Agents, each Lender,
and each of their respective successors and assigns, and their respective
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents, legal
representatives and other representatives (the Agents, the Lenders and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, damages and any and all other claims, counterclaims, defenses,
rights of set off, demands and liabilities whatsoever (individually, a “Claim”
and collectively, “Claims”) of every kind and nature, known or unknown,
suspected or unsuspected, at law or in equity, which any Releasing Party may now
or hereafter own, hold, have or claim to have against the Releasees or any of
them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arose or occurred at any time on or prior to the Waiver and
Amendment Effective Date, for or on account of, or in relation to, or in any way
in connection with this Waiver and Amendment, the Credit Agreement, any of the
Credit Documents or any of the transactions hereunder or thereunder.

 



 - 12 - 

 

 

(b)   The Company and the each other Loan Party understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense to any Claim and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

(c)   The Company and each other Loan Party agree that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

 

(d)   Each of the Releasing Parties hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by any
Releasing Party pursuant to this Section 13. If any Releasing Party violates the
foregoing covenant, the Company and the Loan Parties, for themselves, and their
respective successors and assigns, present and former members, shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents, legal representatives and other representatives,
agree to pay, in addition to such other damages as any Releasee may sustain as a
result of such violation, all attorneys' fees and costs incurred by any Releasee
as a result of such violation.

 

Section 14.            Course of Dealing. Each of the Company and the Loan
Parties acknowledge and agree that neither the execution nor the delivery by the
Administrative Agent, the Issuing Lender and the Lenders party hereto of this
Waiver and Amendment shall be deemed to create a course of dealing or otherwise
obligate any Agent, the Issuing Lender or any Lender to execute similar
documents under the same or similar circumstances in the future.

 

Section 15.            Action and Declaration of Effectiveness by Administrative
Agent. Each of the Lenders party hereto (constituting the Required Lenders)
hereby direct the Administrative Agent to enter into this Waiver and Amendment
in accordance with Section 10.02(a) of the Credit Agreement. The Administrative
Agent is hereby authorized and directed to declare this Waiver and Amendment to
be effective (and the Waiver and Amendment Effective Date shall occur) when it
has received documents confirming or evidencing, to the satisfaction of the
Administrative Agent, compliance with the conditions set forth in Section 4
hereunder. Such declaration shall be final, conclusive and binding upon all
parties to the Credit Agreement for all purposes. Each Lender that has signed
and released its signature page to this Waiver and Amendment shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender.

 

Section 16.            Survival; Severability.

 

All representations and warranties made hereunder, the amendments to the Credit
Agreement set forth in Section 3 hereof and the agreements of the Loan Parties
and the Releasing Parties set forth in Section 13 hereof shall survive the
execution and delivery of this Waiver and Amendment and the expiration or
termination of the Temporary Waiver Period. Any provision of this Waiver and
Amendment which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 



 - 13 - 

 

 

Section 17.            Covenant: On or prior to the date that is one (1)
Business Day after Waiver and Amendment Effective Date (or such later date as
the Administrative Agent agrees in its reasonable discretion), the Company shall
have paid (or cause to be paid) to the Agent (1) all of its reasonable and
documented out-of-pocket costs and expenses incurred in connection with this
Waiver and Amendment, any other documents prepared in connection herewith and
the transactions contemplated hereby, (2) the reasonable and documented fees,
charges and disbursements of Shearman & Sterling LLP, as counsel to the
Administrative Agent, to the extent invoiced on or prior to 12:00 PM (New York
time) on the Waiver and Amendment Effective Date and (3) the reasonable and
documented fees, charges and disbursements of Cleary Gottlieb Steen & Hamilton
LLP, as restructuring counsel to the Administrative Agent and the failure to
make any such payment as set forth herein shall constitute an automatic Event of
Default under the Credit Agreement.

 

Section 18.            Costs and Expenses. The Company hereby irrevocably
consents to the retention of (i) Cleary Gottlieb Steen & Hamilton LLP, as
restructuring counsel to the Administrative Agent, during the Temporary Waiver
Period, and, in addition to (to the extent not otherwise provided in the Credit
Agreement), and not in lieu of, the terms of the Credit Agreement and other
Credit Documents relating to the reimbursement of Lenders’ fees and expenses,
the Company agrees to pay Cleary Gottlieb Steen & Hamilton LLP during the
Temporary Waiver Period in accordance with the terms and conditions of this
Waiver and Amendment.

 

 

 

[Remainder of page intentionally left blank.]

 



 - 14 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Amendment to
be executed and delivered by their respective duly authorized officers as of the
date first above written.

 



  THE HERTZ CORPORATION           By:   /s/ R. Scott Massengill     Name:   R.
Scott Massengill     Title: Senior Vice President and Treasurer

 

 



[Signature Page to ALOC Facility Limited Waiver and Amendment (THC)]

 



 

 

 





  DOLLAR RENT A CAR, INC.   DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.   DTG
OPERATIONS, INC.   FIREFLY RENT A CAR LLC   HERTZ CAR SALES LLC   HERTZ GLOBAL
SERVICES CORPORATION   HERTZ LOCAL EDITION CORP.   HERTZ LOCAL EDITION
TRANSPORTING, INC.   HERTZ SYSTEM, INC.   HERTZ TECHNOLOGIES, INC.   HERTZ
TRANSPORTING, INC.   SMARTZ VEHICLE RENTAL CORPORATION   RENTAL CAR GROUP
COMPANY, LLC   THRIFTY CAR SALES, INC.   THIRFTY INSURANCE AGENCY, INC.   TRAC
ASIA PACIFIC, INC.           By: /s/ R. Scott Massengill     Name: R. Scott
Massengill     Title: Senior Vice President and Treasurer           DONLEN
CORPORATION           By: /s/ R. Scott Massengill     Name: R. Scott Massengill
    Title: Senior Vice President and Assistant Treasurer           DTG SUPPLY,
LLC   By: DTG Operations, Inc., Its sole Member/Manager           By: /s/ R.
Scott Massengill     Name: R. Scott Massengill     Title: Vice President and
Treasurer           RENTAL CAR INTERMEDIATE HOLDINGS, LLC           By: /s/ R.
Scott Massengill     Name: R. Scott Massengill     Title: Senior Vice President
and Treasurer           THRIFTY, LLC   By: Dollar Thrifty Automotive Group,
Inc., Its sole Member/Manager           By: /s/ R. Scott Massengill     Name: R.
Scott Massengill     Title: Vice President and Treasurer           THRIFTY
RENT-A-CAR SYSTEM, LLC   By: Thrifty, LLC, Its sole Member/Manager,   By: Dollar
Thrifty Automotive Group, Inc., Its sole Member/Manager           By:   /s/ R.
Scott Massengill     Name:    R. Scott Massengill     Title: Vice President and
Treasurer

 



 

 

 



  GOLDMAN SACHS MORTGAGE COMPANY,   as Administrative Agent, Issuing Lender and
a Lender           By:   /s/ Ryan Durkin     Name:   Ryan Durkin     Title:
Authorized Signatory

 



 

 

 

Annex A

 

(1) The failure of each Lessee to make payment on the April 27, 2020 Payment
Date of Rent (other than Monthly Variable Rent except with respect to the Series
2013-G1 Monthly Administration Fee and the Monthly Servicing Fee, in each case
for such Payment Date) (such unpaid amount, the “Specified Lease Payment”)
required to be paid pursuant to Section 4.7 of the Amended and Restated Master
Motor Vehicle Operating Lease and Servicing Agreement, dated as of October 31,
2013 (as amended by Amendment No. 1 thereto, dated as of June 17, 2015 and
Amendment No. 2 thereto, dated as of February 22, 2017, the “Series 2013-G1
Lease”), among, inter alia, Hertz Vehicle Financing LLC, as lessor, and the
Company, as lessee, servicer and guarantor, with respect to Lease Vehicles
leased to the Lessees during the related month.

 

(2) The failure of the Guarantor under the Series 2013-G1 Lease to cause the
payment of the Specified Lease Payment as required pursuant to Section 11.1(ii)
of the Series 2013-G1 Lease.

 

(3) The failure of HVF II to instruct the Trustee to draw on the Series 2013-A
Letters of Credit on the April 27, 2020 Payment Date in respect of a Series
2013-A Lease Principal Payment Deficit resulting from the failure to make the
Specified Lease Payment in an amount required pursuant to Section 5.5(b) of the
Sixth Amended and Restated Series 2013-A Supplement, dated as of February 21,
2020 (the “Series 2013-A Supplement”), by and among HVF II, the Trustee, the
Company, as group I administrator, Deutsche Bank AG, New York Branch, as
administrative agent, certain committed note purchasers party thereto from time
to time, certain conduit investors party thereto from time to time, and certain
funding agents for the investor groups party thereto from time to time, to the
Amended and Restated Group I Supplement, dated as of October 31, 2014 (as
amended by Amendment No. 1 thereto, dated as of June 17, 2015, the “Group I
Supplement”), to the Amended and Restated Base Indenture, dated as of October
31, 2014 (the “Base Indenture”), each between HVF II and the Trustee.

 

Capitalized terms used but not defined in the foregoing clauses (1) through (3)
and not defined in the Waiver and Amendment shall have the meanings assigned to
such terms in the Series 2013-G1 Lease or, if not defined therein, in the Series
2013-A Supplement.

 

 

 

 

Annex B

 

(delivered separately)

 

 

 

 

Annex C

 

(delivered separately)

 



 

 